— Appeal by the wife from so much of an order of the Family Court, Westchester County, dated April 10, 1978, as (1) denied her application for child support arrears and (2) awarded increased child support of only $125 per week. Order modified, on the facts, by deleting from the third decretal paragraph thereof the sums of $125 and $270.83, and substituting therefor the sums of $150 and $325, respectively, and by adding thereto a provision directing the father to pay all reasonable costs for religious education and orthodontia work. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Children are entitled to support in accordance with the current means of their parents (see Family Ct Act, § 413). Here, the father’s substantial income justifies a larger award than that ordered by the Family Court. That award barely covers the two children’s needs. The additional award will allow more flexibility in satisfying the needs and desires of growing children. Appellant’s request for a counsel fee for the taking of this appeal has not been considered. O’Connor, J. P., Shapiro, Cohalan and Hargett, JJ., concur.